Order filed September 16, 2014.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-14-00084-CR
                                ____________

                         RICKY MOLINA, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 174th District Court
                            Harris County, Texas
                       Trial Court Cause No. 1307050


                                    ORDER

      Appellant is represented by appointed counsel, Patti Sedita. Appellant’s brief
was originally due April 24, 2014. We granted a total of more than 90 days
extension of time to file appellant’s brief until August 25, 2014. When we granted
the last extension, we noted that no further extensions would be granted absent
exceptional circumstances. No brief was filed. On August 26, 2014, counsel filed a
further request for another 60 day-extension of time to file appellant’s brief.
Counsel did not allege any exceptional circumstances in the request.

      We deny the request for extension and issue the following order.

      Accordingly, we order Patti Sedita to file a brief with the clerk of this Court
within 30 days of the date of this order. If counsel does not timely file appellant’s
brief as ordered, the Court will issue an order abating the appeal and directing the
trial court to conduct a hearing to determine the reason for the failure to file the
brief and the consideration of sanctions, appointment of new counsel, or other
appropriate relief.



                                  PER CURIAM



Panel consists of Justices McCally, Brown and Wise.